TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00804-CR
                                      NO. 03-10-00811-CR



                                Darrell Lynn Edison, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
                    NOS. D-1-DC-10-907220 & D-1-DC-09-206713
              HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Darrell Lynn Edison has filed a pro se notice of appeal in each of the above

causes, seeking to appeal his convictions for the offenses of continuous violence against the family

and possession with intent to deliver a controlled substance, methamphetamine. In each cause, the

district court has certified that this is a plea-bargain case and that the defendant has no right of

appeal. See Tex. R. App. P. 25.2(a)(2), (d). Accordingly, we dismiss the appeals.

                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed

Filed: January 7, 2011

Do Not Publish